Citation Nr: 0838894	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD), 
personality disorder and bipolar disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

3.  Entitlement to service connection for residuals of a head 
injury. 

4.  Entitlement to service connection for a lumbar spine 
condition. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for a bilateral 
shoulder condition. 

7.  Entitlement to service connection for a bilateral leg 
condition, claimed as sciatica. 

8.  Entitlement to service connection for arthritis (site 
unspecified). 

9.  Entitlement to service connection for bronchitis. 

10.  Entitlement to service connection for diabetes. 

11.  Entitlement to service connection for Bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to December 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in July 2004, 
June 2006 and October 2007 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the benefits sought on appeal.  The veteran 
appealed those decisions to BVA, and the case was referred to 
the Board for appellate review. 

The Board notes that the veteran was previously denied 
service connection for a nervous condition in a May 1990 
rating decision.  However, the veteran's current claim for a 
psychiatric disorder is for PTSD due to personal assault and 
bipolar disorder, based on a theory of aggravation.  
Therefore, the Board will consider all evidence of record as 
to the veteran's psychiatric disability claim on the merits, 
without imposing any burden on the veteran to submit new and 
material evidence.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (holding "a claim based on the diagnosis of 
a new mental disorder . . . states a new claim, for the 
purpose of the jurisdictional requirement, when the new 
disorder had not been diagnosed and considered at the time of 
the prior notice of disagreement"); see also Boggs v. Peake, 
520 F.3d 1330 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a 
psychiatric disability, to include PTSD, personality disorder 
and bipolar disorder, that is causally or etiologically 
related to military service; or a pre-existing disorder that 
was permanently aggravated by military service.

3.  The veteran has not been shown to currently have GERD 
that is causally or etiologically related to military 
service.

4.  The veteran has not been shown to currently have the 
residuals of a head injury that is causally or etiologically 
related to military service.

5.  The veteran has not been shown to currently have a lumbar 
spine condition that is causally or etiologically related to 
military service.

6.  The veteran has not been shown to currently have 
hypertension that is causally or etiologically related to 
military service.

7.  The veteran has not been shown to currently have a 
bilateral shoulder condition that is causally or 
etiologically related to military service.

8.  The veteran has not been shown to currently have a 
bilateral leg condition that is causally or etiologically 
related to military service.

9.  The veteran has not been shown to currently have 
arthritis that is causally or etiologically related to 
military service.

10.  The veteran has not been shown to currently have 
bronchitis that is causally or etiologically related to 
military service.

11.  The veteran has not been shown to currently have 
diabetes that is causally or etiologically related to 
military service.

12.  The veteran has not been shown to currently have 
Bronchiectasis that is causally or etiologically related to 
military service.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, personality 
disorder and bipolar disorder, was not incurred in or 
permanently aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2008). 

2.  GERD was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008). 

3.  Residuals of a head injury were not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).

4.  A lumbar spine condition was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).

5.  Hypertension was not incurred in active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

6.  A bilateral shoulder condition was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).

7.  A bilateral leg condition was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).

8.  Arthritis was not incurred in active service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

9.  Bronchitis was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

10.  Diabetes was not incurred in active service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

11.  Bronchiectasis was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in January 2004, February 2004, November 
2005, March 2006, July 2006 and May 2007.  The letters 
addressed all required notice elements and were sent prior to 
the initial unfavorable decisions by the AOJ, respectively.  
In this case, the fact that the January 2004, February 2004, 
November 2005 and March 2006 notice letters did not address 
either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service.  The veteran was also afforded a VA 
examination in January 2007 for his psychiatric disability 
claim.

The record also indicates that the veteran is receiving 
Social Security benefits; however, the duty to obtain records 
only applies to records that are "relevant" to the 
veteran's claims.  38 U.S.C.A. § 5103A(b)(1); see also Counts 
v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal 
Rule of Evidence 401 defining "relevant evidence" as 
"evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  In this case, the Board concedes 
that the veteran has been diagnosed with several of the 
disabilities at issue in this appeal.  Accordingly, what is 
"of consequence" in this case is whether the veteran's 
current conditions are related to an injury or event in 
service, and there is no indication in the record that Social 
Security records would include any such information.  
Therefore, remanding the case to obtain such records would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Moreover, the Board also notes that during the pendency of 
this appeal, the veteran has been represented by an 
accredited representative, who is well aware of the 
requirements of the VCAA and the elements needed to 
substantiate the veteran's claim, and such representative has 
submitted argument during the course of this appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting 
that representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by 
VCAA error).  The veteran's representative is aware of the 
potential relevance of social security records, and at no 
time did he notify VA that the veteran was receiving SSA 
benefits, nor that such records may be relevant to the 
veteran's claims.  

The Board also acknowledges that the veteran has not had a VA 
examination specifically for any of his claims, with the 
exception of his psychiatric disability claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's service medical records 
are absent for evidence of all of the disabilities claimed in 
the instant appeal, and his post-service medical records are 
absent for evidence of hypertension, arthritis, or diabetes 
which manifested to a compensable degree or more within one 
year from the date of his separation from service in December 
1977.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons 
or bases regarding why a medical opinion was not warranted 
because there was no reasonable possibility that such an 
opinion could substantiate the veteran's claim because there 
was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
In addition, there is no indication of a causal connection 
between any of the veteran's current diagnoses and his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under pertinent VA law, every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  History provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To 
rebut the presumption of sound condition under section 1111 
of the statute for disorders not noted on the entrance or 
enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

Service connection for certain diseases, such as 
hypertension, arthritis and diabetes, may also be established 
on a presumptive basis by showing that such condition 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).


Service Connection for PTSD

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in- service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy" or was a POW as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  This was done in the Information in Support 
of Claim for Service Connection for PTSD Secondary to 
Personal Assault questionnaire, which was sent as part of the 
January 2004 VCAA letter.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2007).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  (The Board notes that the aforementioned 
are the current provisions related to PTSD claims based on 
personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provision of 38 C.F.R. § 3.304(f)(3) which 
state that behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board notes the evidence has not established, 
nor has the veteran contended, that he engaged in combat with 
the enemy or was a POW during active service.  Although the 
veteran's personnel records indicate that he received basic 
combat training, the veteran was discharged from service 
after 6 months, and he had not yet completed his advanced 
individual training (AIT).  Further, his service records did 
not show that he received any awards or decorations 
indicative of combat service, such a Bronze Star with V 
Device or Purple Heart.  As such, there must be credible 
supporting evidence of record that the alleged stressors 
actually occurred in order to warrant service connection.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the veteran contends that while off base one 
evening, he was robbed and raped by a Sergeant.  The veteran 
did not provide a date for the alleged incident nor any 
specific details.  Furthermore, there is no evidence that he 
sought treatment at the time of the alleged rape or reported 
it to anyone.  On the contrary, he stated on his January 2004 
PTSD questionnaire that he did not report the alleged 
incident but that he subsequently experienced difficulties in 
service because of it. 

The Board notes that other than the veteran's statements 
regarding the occurrence of the aforementioned stressor, the 
claims folder does not contain any additional evidence to 
corroborate the alleged assault.  In this regard, the veteran 
completed the January 2004 PTSD questionnaire; however, he 
merely circled certain types of evidence that may be 
submitted on the form rather than actually submitting any 
such evidence that might be used to corroborate his 
assertion.  

Moreover, his service personal and service treatment records 
do not reference an alleged personal assault.  Although the 
veteran stated on his January 2004 PTSD questionnaire that he 
was treated on base after the alleged incident, the veteran's 
service medical records do not support his claim.  His 
service medical records do not contain any documentation of 
such treatment.  Importantly, although the veteran waived his 
right to a separation examination, the veteran underwent a 
mental status evaluation prior to his discharge.  The 
November 1977 Report of Mental Status Evaluation is negative 
for complaints, treatment, or diagnosis of PTSD and there was 
no documentation of the claimed aforementioned assault.  In 
fact, the mental status evaluation found that there was no 
evidence of significant mental illness.  Rather, the veteran 
was seen as experiencing moderate anxiety in response to 
adjustment difficulties in the Army.  He was also noted as 
having an immature/inadequate personality.  As such, the 
veteran's service medical records do not corroborate his 
alleged PTSD stressor.

Likewise, the veteran's service personnel records do not 
support his claim.  The veteran's service personnel records 
reveal that the veteran was discharged in December 1977 by 
reason of unsuitability due to immature personality.  Even 
though the veteran stated that his performance declined as a 
result of the claimed incident, his personnel records 
indicate that the veteran did not perform satisfactorily at 
any point during his 6 months of active duty.  In this 
regard, the veteran had 2 AIT course failures in September 
1977 and November 1977 due to academic deficiency.  It was 
also noted that the veteran received counseling as to his 
performance and behavior, but that the veteran did not 
respond to such counseling.  TDP counseling reports dated in 
November and December 1977 note that the veteran was 
deliberately causing problems in order to be discharged and 
that he had been immature and uncooperative since joining his 
Battery.  Accordingly, it was recommended that the veteran be 
discharged due to his unsatisfactory attitude and behavior 
and his unwillingness to reverse his apathetic attitude.  As 
such, the veteran's personnel records indicated that his in-
service discipline was related to an inability to adjust to 
life in the military.  While the record reflects that he had 
behavior problems in service, there is no indication of a 
change in his behavior suggestive of an assault.  On the 
contrary, the record reflects that he had behavior problems 
such as getting into fights and using alcohol and marijuana 
prior to his active service.  

Further, the post-service medical evidence does not support 
the veteran's claim.  Numerous psychiatric treatment records 
and hospitalization records dated from 1976 to the present 
reflect continuous treatment for the veteran's various 
psychiatric issues.  However, despite decades of psychiatric 
treatment including multiple psychiatric evaluations, the 
veteran's claimed in-service assault during service is first 
noted in the outpatient treatment records in June 2003, 
shortly before he filed his claim for service connection for 
PTSD due to personal assault.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (determination by the Board that lay 
statements are of slight probative value is completely within 
the Board's discretion).  

After a review of the record, the Board finds the veteran's 
account of his alleged in-service sexual assault lacks 
credibility.  Concerning the credibility of the evidence, the 
Board notes that "definitions of credibility do not 
necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted).  The veteran has not been able to provide 
sufficient details of the alleged assault such as the name of 
the assailant or the date of the incident.  Furthermore, his 
service personal records, while showing a pattern of 
unacceptable performance, do not show a change in his 
behavior.  On the contrary, these records suggest that the 
veteran's performance was poor throughout his brief period of 
active such and that his behavior problems developed prior to 
service.  As such, the veteran's account of his in-service 
sexual assault is not consistent with the other evidence of 
record.

Moreover, despite near continuous treatment for various 
psychiatric conditions since his discharge from active 
service, the veteran has never been diagnosed with PTSD under 
the DSM-IV criteria.  A review of the record indicates that 
the veteran has been diagnosed with schizoaffective disorder, 
bipolar disorder, which was diagnosed prior to service, 
antisocial personality disorder and a mixed history of 
alcohol and substance abuse.  While private treatment records 
dated from June 2003 to April 2004 from Dr. Susan Minchin 
note PTSD, it is unclear if this diagnosis was made under the 
DSM-IV criteria.  Subsequent records do not show a diagnosis 
of PTSD.  In fact, a January 2006 inpatient intake assessment 
from Dr. Minchin shows that the veteran had a bipolar 
affective disorder with history of ethanol and chemical 
dependence.  The February 2006 discharge summary, also 
authored by Dr. Minchin, continues the bipolar diagnosis.  
PTSD was not diagnosed during this admission.  Furthermore, 
the diagnosis of bipolar disorder was confirmed during a VA 
examination in January 2007.  Again, PTSD was not diagnosed.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of PTSD in this case, the Board finds that 
the veteran is not entitled to service connection for PTSD. 

In sum, service connection for PTSD is not warranted.  
Because the veteran does not have a diagnosis of PTSD or a 
verified in-service stressor, the claim for service 
connection for PTSD must be denied.  Further, although the 
veteran might sincerely believe that he suffers from PTSD 
that is related to his service he is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis, and absent a professional 
medical opinion linking a current disorder to verified 
stressors, service connection cannot be granted.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, service 
connection for PTSD, is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).


Service Connection for Acquired Psychiatric Disorder, other 
than PTSD 

The Board also notes that the veteran originally filed his 
December 2003 claim for a personality disorder, which the RO 
developed as PTSD due to alleged personal assault during 
service.  In this regard, the Board notes that pursuant to 38 
C.F.R. § 3.303(c), developmental defects, such as personality 
disorder, are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits, and may not, 
of themselves, be service connected.  Accordingly, service 
connection for personality disorder, as a mental deficiency, 
is barred by law.  See also 38 C.F.R. § 4.9 (2006); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. 
App. 439 (1992).

If, however, a superimposed disease or injury occurred as a 
result of military service that resulted in disability in 
addition to the personality disorder, then service connection 
could be granted for that resultant disability.  VAOPGCPREC 
82-90 (July 18, 1990) (a reissue of General Counsel Opinion 
01-85 (March 5, 1985)).  The veteran has stated that his 
psychiatric disability, to include a personality disorder, 
was aggravated during service due to the alleged personal 
assault, described above.  There is no persuasive, competent 
evidence, however, that the veteran suffered superimposed 
injuries during service that resulted in additional 
disability, such as PTSD.  That is, as discussed above with 
regard to the veteran's PTSD personal assault claim, there 
remains a lack of any relevant treatment records or other 
evidence of such an assault, and the veteran has not been 
diagnosed with PTSD.  The veteran has not argued that any 
other event aggravated his personality disorder.  
Accordingly, service connection for a personality disorder is 
not warranted because there is no evidence that the veteran 
suffered any superimposed disease or injury as a result of 
military service.

The veteran's predominant psychiatric diagnosis has been 
bipolar disorder.  Because the veteran had been hospitalized 
for a psychotic episode prior to service in January 1976, and 
because the veteran claimed in several statements that his 
psychiatric disability was aggravated by service, the RO also 
adjudicated the veteran's claim for a psychiatric disability 
to include bipolar disorder.  See February 2007 SSOC.  In 
considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bipolar 
disorder.  In this case, the presumption of soundness applies 
because the veteran's physical examination at the time he 
enlisted in the service did not find him to have bipolar 
disorder or any other psychiatric impairment.  

However, as an initial matter, the Board finds that the 
veteran did have preexisting bipolar disorder prior to 
entering service.  In this regard, the record contains a 
January to February 1976 hospitalization record which 
diagnosed the veteran with bipolar affective disorder.  It 
was noted in that record that the veteran's prognosis for 
functional psychiatric recovery was poor.  In addition, in 
his April 2005 VA Form 9, the veteran himself contended that 
his current bipolar disorder was aggravated by service rather 
than arguing that it was incurred during that time.  
Therefore, the Board finds such evidence to indicate that the 
veteran's bipolar disorder clearly and unmistakably existed 
prior to service.  Thus, there is sufficient evidence to 
rebut the presumption of soundness.  

The Board must now determine whether the veteran's 
preexisting bipolar disorder was aggravated during service.  
To make this determination, the Board must consider the 
veteran's service medical records as well as evidence 
developed after service.  Although the Board acknowledges 
that the veteran did experience symptomatology related to his 
bipolar disorder in service, the Board also notes that 
aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service.  There must 
be permanent advancement of the underlying pathology.  In 
this case, the veteran's service medical records indicate 
that he underwent a psychiatric evaluation in November 1977, 
at which time it was noted that there was no evidence of 
significant mental illness.  

Post service medical records show that the veteran received 
inpatient treatment for manic depressive illness shortly 
after service in January 1978, from September 1978 to October 
1978, June 1979 to September 1979, September 1979 to March 
1980, and October 1980 to December 1980.  However, records 
from these hospitalizations do not suggest that the veteran's 
bipolar disability underwent an increase in severity during 
service.  In fact, the January 1978 report notes that merely 
the veteran enlisted in June 1977 and was discharged 6 months 
later.  The September to October 1978 hospital summary notes 
that the veteran reported that he was unable to stay in the 
Army due to his behavior problems.  While he reported during 
hospitalization in October 1978 that he was given a 
psychiatric workup because of "questionable homosexuality," 
there is no indication that he reported a sexual assault at 
that time.  

Subsequent records show several additional periods of 
inpatient psychiatric treatment for bipolar disorder.  The 
veteran underwent a psychiatric assessment in January 1989.  
He was noted to have a history of bipolar disorder, 
depression with psychotic features, and poly substance abuse.  
He had a history strongly suggestive of marijuana abuse since 
the age of 11 and alcohol use since the age of 12 or 13.  
When discussing his military experience, he reported 
irritability and difficulty sleeping.  However, he did not 
reference a physical attack or assault.  

In connection with his claim, the veteran was afforded a VA 
examination in January 2007.  The VA examiner was asked to 
address whether there was an increase in the veteran's pre-
existing psychiatric disorder while on active duty, and 
whether such disorder was aggravated beyond the natural 
progression by his military service.  The examiner reviewed 
the claims file and conducted a psychiatric examination after 
which he stated that the evidence of record clearly accounted 
for a longstanding history of bipolar disorder and related 
treatment since pre-military service.  The examiner continued 
that there was no evidence of record that supported the 
veteran's claim of an aggravation of his condition during 
service.  The examiner noted that the veteran based his claim 
of aggravation on the alleged personal assault during 
service, discussed above, but that without any documentation 
to support this alleged incident, there was no way to draw 
this conclusion.

In sum, service connection for a psychiatric disorder, to 
include bipolar disorder, is not warranted because the 
competent medical evidence of record does not support a 
finding that the veteran's pre-existing bipolar disorder was 
permanently aggravated beyond the natural progress of the 
disease by his active service.  Further, although the veteran 
might sincerely believe that he suffers from a psychiatric 
disorder, to include bipolar disorder that is related to his 
service, he is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis, and 
absent a professional medical opinion linking a current 
disorder to verified stressors, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder, to include bipolar 
disorder.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, service connection 
for psychiatric disorder, to include bipolar disorder, is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. §§ 3.102, 3.303 (2008).


Service Connection for GERD

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for GERD.  The 
veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of GERD.  The Board does 
observe that the veteran sought treatment in October 1977 
with complaints of nausea.  However, there is no indication 
that he was treated for or diagnosed with GERD at that time.  
Moreover, the veteran did not seek treatment for GERD 
immediately following his separation from service or for many 
decades thereafter.  The record reflects that the veteran was 
treated for acid reflux in 1998 and esophagitis in March 
2001.  The first medical record showing a diagnosis of GERD 
is dated in July 2001.  At that time, the veteran complained 
of dyphagia that had been going on for "a few months." 
While the veteran reported a longer history during VA 
treatment December 2003 VA treatment, this history dated back 
only to 1990, over 10 years following his separation from 
active duty.  

With regard to the long evidentiary gap in this case between 
active service and the earliest complaints of GERD, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many years between the period of active duty and the first 
complaints or symptoms of GERD is itself evidence which tends 
to show that such a disorder did not have an onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that GERD 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of GERD to the veteran's military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links a current disorder to a disease 
or injury in service or that there has been a continuity of 
symptomatology since service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for GERD.

Although the veteran may sincerely believe that his GERD was 
caused by an event during active service, the veteran, as a 
lay person, is not competent to testify that his current GERD 
was caused by his military service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician or other health 
care professional.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination. 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for GERD.  Because 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
GERD is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supplement 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).


Service Connection for Residuals of a Head Injury

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for the 
residuals of a head injury.  In his November 2005 statement, 
the veteran contends that during service, a Sergeant threw 
him from his bunk, causing him to hit his head on a locker 
and that he now experiences residuals of this head injury.  
However, the veteran never specifically identified when this 
incident occurred, nor what type of residuals he currently 
experiences.  

The Board observes the veteran's service medical records 
showing he sought treatment for a bruise to the external left 
temple in November 1977.  External skull series X-rays were 
taken and were noted to be negative.  In addition, the 
remainder of the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
head injury or the residuals of a head injury.  Moreover, the 
medical evidence of record does not show that the veteran 
sought any treatment for the residuals of a head injury 
immediately following his separation from service, or in fact 
at all.  Thus, to the extent the veteran may have had any 
symptomatology in service, such symptomatology would appear 
to have been acute and transitory and to have resolved prior 
to his separation.  Therefore, the Board finds that a head 
injury did not manifest during service or for many years 
thereafter.

Importantly, a review of the record does not show any recent 
treatment for the residuals of a head injury, nor has the 
veteran been diagnosed with any residuals of a head injury.  
Although upon his February 1988 hospital admission, the 
veteran reported that his head ached and it was noted that he 
had a history of migraines, a review of the veteran's 
extensive treatment records do not show any subsequent 
complaints, diagnosis or treatment of headaches, migraines or 
any other residuals of a head injury.  In fact, the veteran's 
post-service treatment records are completely negative for 
any mention of a head injury during service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter).  As such, the veteran's post-service 
treatment records do not contain any nexus of an alleged head 
injury during service to any current symptomatology that he 
is experiencing.  

Thus, the medical evidence of record does not establish that 
the veteran had a head injury during service, nor that he has 
any current residuals of a head injury that were caused by 
service.  Although the veteran may sincerely believe that he 
experiences current residuals of a head injury caused by a 
head injury during service, as a layperson, he is not 
competent to provide opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for the residuals of a head injury.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection the 
residuals of a head injury is not warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).


Service Connection for a Lumbar Spine Disability

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a lumbar 
spine condition.  In his November 2005 statement, the veteran 
contends that he was thrown from a bunk by one of his drill 
instructors and that he fell off the horizontal ladders onto 
his shoulders and head, and that both of these incidents 
injured his back.  However, the veteran's service medical 
records are negative for any complaints, treatment, or 
diagnosis of a back injury.  Moreover, the medical evidence 
of record does not show that the veteran sought any treatment 
immediately following his separation from service or for many 
decades thereafter.  The Board finds this gap in time 
significant, and, as noted above, it weighs against the 
existence of a link between a current lumbar spine condition 
and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  Therefore, the 
Board finds that a lumbar spine condition did not manifest in 
service or for many years thereafter.

In his November 2005 statement, the veteran stated that his 
lumbar spine condition began in service and that he has had 
trouble with his back ever since.  To the extent that the 
veteran is attesting to having chronic/continuous 
symptomatology of a back condition since service, the Board 
has considered the provisions of 38 C.F.R. § 3.303(b).  In 
Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, 
the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record here 
discloses a span of approximately 25 years without any 
clinical evidence to support any assertion of a continuity of 
symptomatology.  The fact that the contemporaneous records do 
not provide subjective or objective evidence that supports 
any recent contention that the veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).

In addition to the lack of evidence establishing that a 
lumbar spine condition manifested during service or for many 
years thereafter, the medical evidence does not show the 
veteran to currently have such a lumbar spine condition that 
is related to his military service.  As noted above, the 
medical evidence does not show that there was an event, 
disease, or injury in service to which a current lumbar spine 
condition could be related.  See 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  

Nor is there is any medical evidence of record that links any 
current lumbar spine condition to a disease or injury in 
service.  On the contrary, private and VAMC treatment records 
indicate that the veteran was in a motor vehicle accident in 
November 2004.  A December 2004 private treatment record 
indicates that the veteran began experiencing back pain as a 
result of this accident.  Thus, the medical evidence of 
record is simply absent for a connection or possible 
connection between the veteran's current lumbar spine 
condition and his active service.

Although the veteran may sincerely believe that his lumber 
spine condition was caused by his active service, the 
veteran, as a lay person, is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a lumbar spine condition.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
lumbar spine condition is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).




Service Connection for Hypertension

Initially, the Board notes that the term hypertension refers 
to persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  The veteran's entrance exam in June 1977 notes 
a blood pressure reading of 126 mm. systolic over 68 mm. 
diastolic, well within the normal range.  Moreover, the 
medical evidence of record does not show that the veteran 
sought treatment for hypertension immediately following his 
period of service or for many years thereafter.  In fact, the 
first reference to hypertension in the veteran's medical 
records is not until October 1995, nearly 20 years after the 
veteran's separation from service.  As noted above, the Board 
finds this gap in time significant and it weighs against the 
existence of a link between a current diagnosis of 
hypertension and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that hypertension did not manifest 
in service or for many years thereafter.

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
current hypertension to the his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which current 
hypertension could be related.  See 38 C.F.R.  
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
hypertension to a disease or injury in service.  

Although the veteran contends that he currently has 
hypertension that is related to his military service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As noted above, hypertension may also be granted on a 
presumptive basis if such condition manifests to a degree of 
10 percent or more within one year following separation from 
service.  38 C.F.R. § 3.307, 3.309.  However, the medical 
evidence of record does not show, nor does the veteran 
contend, that his hypertension manifested to that degree in 
that time.  Therefore, the Board finds that service 
connection for hypertension may not be granted on a 
presumptive basis. 

In addition, the Board notes that in his April 2005 VA Form 
9, the veteran contends that his hypertension is 
"secondary" to the alleged personal assault during service, 
described above.  Concerning this, the Board notes that the 
term "secondary" has a specific meaning with regard to 
claims for service connection for a disability.  That is, 
service connection may be established on a "secondary" 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

However, as discussed above, the Board finds that the veteran 
is not entitled to service connection for PTSD due to 
personal assault.  Therefore, the veteran fails to meet the 
second element of the test required for establishing 
secondary service connection.  As such, secondary service 
connection for hypertension, claimed as due to an alleged 
stressful event during service, is barred by law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that when 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits must be denied because of the 
absence of legal merit).  

Therefore, the Board finds that hypertension did not manifest 
during service or within one year of separation from service 
and has not been shown to be causally or etiologically 
related to an event, disease, or injury in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for hypertension is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2008).


Service Connection for Bilateral Shoulder Condition, 
Bilateral Leg Condition, Arthritis and Diabetes

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for a bilateral 
shoulder condition, bilateral leg condition, arthritis and 
diabetes.  Although the veteran contends in his November 2005 
statement that his backside and legs were injured as a result 
of being thrown from a bunk and falling off the horizontal 
bars in service, his service medical records are negative for 
any complaints, treatment, or diagnosis of such disorders, 
and the medical evidence of record does not show that he 
sought treatment for a bilateral shoulder condition, a 
bilateral leg condition, arthritis or diabetes immediately 
following his separation from service.  Therefore, the Board 
finds that a bilateral shoulder condition, a bilateral leg 
condition, arthritis and diabetes did not manifest in 
service.

Moreover, the medical evidence of record does not indicate 
that the veteran was ever treated for or diagnosed with any 
bilateral shoulder condition, arthritis or diabetes following 
his period of service.  As such, the veteran has not been 
shown to have a current diagnosis of a bilateral shoulder 
condition, arthritis or diabetes.  In fact, a November 2005 
treatment record notes that the veteran denied a history of 
diabetes and a June 2006 treatment note which provides "if 
diabetic, approximately what year was it diagnosed," 
contains the response "N/A" or not applicable, implying 
that the veteran was never diagnosed with diabetes.  In 
addition, the veteran's post-service treatment records are 
simply absent for any findings of a bilateral shoulder 
condition or arthritis. 

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Because the medical evidence does not establish 
that the veteran has a current diagnosis in this case, the 
Board finds that the veteran is not entitled to service 
connection for a bilateral shoulder condition, arthritis and 
diabetes, and thus his claims must be denied.

With regard to the veteran's claim for a bilateral leg 
condition, the Board does note that in his June 2005 
statement, the veteran contends that he had sciatic nerve 
damage.  However, the medical evidence of record does not 
diagnose the veteran with a bilateral leg disorder, such as 
sciatica or radiculopathy.  In fact, an October 2005 VAMC 
treatment note stated that the veteran did not have any signs 
of radiculopathy.  Accordingly, because the medical evidence 
does not establish that the veteran has a current diagnosis 
in this case, the Board finds that the veteran is not 
entitled to service connection for a bilateral leg condition.  
See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).

As noted above, service connection for arthritis and diabetes 
may be granted on a presumptive basis if the evidence shows 
that such disorder manifested to a degree of 10 percent or 
more within one year after the veteran's separation from 
service.  However, in this case, the evidence does not show 
nor does the veteran contend, that arthritis or diabetes 
manifested to that degree at that time.  Therefore, the Board 
finds that service connection for arthritis and diabetes on a 
presumptive basis is not warranted. 

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claims for service connection for a 
bilateral shoulder condition, a bilateral leg condition, 
arthritis and diabetes.  Because the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt provision does not apply.  Accordingly, service 
connection for a bilateral shoulder condition, a bilateral 
leg condition, arthritis and diabetes is not warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 
C.F.R. §§ 3.102, 3.303 (2008).


Service Connection for Bronchitis and Bronchiectasis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bronchitis 
or bronchiectasis.  The veteran's service medical records are 
negative for any complaints, treatment or diagnosis of a lung 
condition, to include bronchitis and bronchiectasis.  
Moreover, the post-service medical evidence does not show 
that the veteran sought treatment for a lung condition for 
many years following his separation from service.  The Board 
finds this gap in time significant, and, as noted above, it 
weighs against the existence of a link between a current lung 
condition and his time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that a lung condition, to include bronchitis 
and bronchiectasis, did not manifest in service or for many 
years thereafter.

In addition to the lack of evidence establishing that a lung 
condition manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
currently have such a lung condition that is related to his 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which a current lung condition could be related.  
See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links any 
current lung condition to a disease or injury in service.  

Several treatment records note that the veteran has had 
chronic bronchitis, asthma, common colds, upper respiratory 
infections and COPD.  In this regard, a September 2004 
private treatment note for the veteran's lungs found no 
pulmonary mass or significant nodules.  There was no 
infiltrate or effusion.  Mild emphysematous changes had an 
upper lobe predominance.  There was no fibrosis or 
honeycombing.  However, the medical evidence of record is 
simply absent for a connection or possible connection between 
the veteran's current lung condition and his active service.  
Moreover, the evidence of record indicates that the veteran 
is a heavy smoker and has been encouraged to quit by numerous 
medical professionals.

Although the veteran may sincerely believe that his lung 
condition, to include bronchitis and bronchiectasis, was 
caused by his active service, the veteran, as a lay person, 
is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bronchitis and bronchiectasis.  Because the 
preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
bronchitis and bronchiectasis is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, personality disorder and bipolar 
disorder, is denied.

Entitlement to service connection for GERD is denied. 

Entitlement to service connection for residuals of a head 
injury is denied. 

Entitlement to service connection for a lumbar spine 
condition is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a bilateral shoulder 
condition is denied. 

Entitlement to service connection for a bilateral leg 
condition, claimed as sciatica, is denied. 

Entitlement to service connection for arthritis (site 
unspecified) is denied. 

Entitlement to service connection for bronchitis is denied. 

Entitlement to service connection for diabetes is denied. 

Entitlement to service connection for Bronchiectasis is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


